228 S.W.3d 49 (2007)
Jason JAMISON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88723.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2007.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jason L. Jamison ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. A jury found the Movant guilty of one count of armed criminal action and one count of second-degree murder.
On appeal, Movant argues that the court erred in denying his motion for post-conviction relief without an evidentiary hearing. He alleges that his trial counsel provided ineffective assistance by failing to: (1) investigate, request, and have tested the original audiotape of John Johnson's statement to the police to have it examined by a forensic expert; (2) investigate, subpoena and call Evelyn Smith as a defense witness at trial; (3) submit jury instructions *50 on voluntary and involuntary manslaughter; (4) impeach Johnson with Movant's videotape; (5) adduce testimony from Johnson and Smith tending to show that the police coerced their statements. Movant further argues that the State committed a Brady violation by failing to turn over the original, or copy, audiotape of Johnson's statement to the police.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).